IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-45,398-02


                             IN RE PABLO UVALLE, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NOS. F-9703324, F-9703735 & F-9703736
               IN THE 265TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 265th District Court of Dallas County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                    2

Relator has not filed an application for a writ of habeas corpus in Dallas County since the last

application this Court ruled on in May of 2000. Should the response include an order designating

issues, proof of the date the district attorney’s office was served with the habeas applications shall

also be submitted with the response. This application for leave to file a writ of mandamus shall be

held in abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: August 20, 2014
Do not publish